PUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 19-4348


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

             v.

TIMOTHY ZACHARY GREEN,

                     Defendant – Appellant.


                  On Remand from the Supreme Court of the United States.
                                  (S. Ct. No. 20-1295)


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17–cr–00590–GJH–1)


Submitted: July 23, 2021                                          Decided: April 27, 2022


Before GREGORY, Chief Judge, WYNN, and HARRIS, Circuit Judges.


Dismissed by published order. Chief Judge Gregory directed entry of the order with the
concurrence of Judge Wynn and Judge Harris.


James Wyda, Federal Public Defender, Baltimore, Maryland, Cullen Macbeth, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant. Robert K. Hur, United States Attorney, Gregory Bernstein,
Assistant United States Attorney, Jessica Collins, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
                                          ORDER



       This matter returns to us from the Supreme Court, where the Court vacated the

judgment of this Court and remanded the case for further consideration in light of the Court’s

decision in Greer v. United States, 141 S. Ct. 2090 (2021). Because the judgment of this

Court has been vacated and the district court dismissed the underlying indictment without

prejudice on December 21, 2020, there is no further appeal for this Court to consider.

       Accordingly, this appeal is dismissed.



                                                                      FOR THE COURT


                                                                      /s/ Roger L. Gregory
                                                                            Chief Judge




                                                2